Citation Nr: 0924770	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chest 
and trunk acne and scalp seborrheic dermatitis, prior to June 
3, 2008.  

2.  Entitlement to a rating in excess of 60 percent for chest 
and trunk acne and scalp seborrheic dermatitis, from June 3, 
2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to July 
1971, and from June 1991 to October 1991, with additional 
service in the Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision in which the RO, inter 
alia, denied a rating in excess of 10 percent for chest and 
trunk acne and scalp seborrheic dermatitis.  In November 
2002, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2003, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in August 2003.

In June 2004, the Board remanded this claim to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development of the evidence and for due process 
development.  After completing further development, the AMC 
continued the denial of a rating in excess of 10 percent for 
chest and trunk acne and scalp seborrheic dermatitis (as 
reflected in the May 2005 supplemental SOC (SSOC)), and 
returned the case to the Board for further appellate 
consideration. 

In January 2006, the Board again remanded the claim to the RO 
via the AMC for additional development.  After completing 
further development, the AMC continued the denial of the 
claim (as reflected in the July 2007 SSOC), and returned the 
case to the Board for further appellate consideration.

In January 2008, the Board again remanded the claim to the RO 
via the AMC for additional development.  In a March 2009 
rating decision, the AMC granted an increased 60 percent 
rating for chest and trunk acne and scalp seborrheic 
dermatitis, effective June 3, 2008 (the date of a VA 
examination).  The AMC denied a rating in excess of 60 
percent, as reflected in the March 2009 SSOC, and returned 
the case to the Board for further appellate consideration. 

While the AMC has assigned an increased rating of 60 percent 
for chest and trunk acne and scalp seborrheic dermatitis, 
from June 3, 2008, as higher ratings are available before and 
after that date, and the appellant is presumed to be seeking 
the maximum available benefit, the Board has recharacterized 
the appeal as encompassing the two claims set forth on the 
title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to June 3, 2008, the Veteran's chest and trunk acne 
and scalp seborrheic dermatitis were not shown to affect 20 
percent or more of the Veteran's entire body or exposed 
areas, and were not productive of exudation, constant 
itching, extensive lesions, or marked disfigurement, or 
require systemic therapy.

3.  Since June 3, 2008, the Veteran has been in receipt of 
the highest possible schedular rating for his service-
connected chest and trunk acne and scalp seborrheic 
dermatitis under the applicable diagnostic code; there has 
been no disfigurement of the head, face, or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features, or with six or more characteristics of 
disfigurement; and there has been no medical evidence of 
exfoliative dermatitis (erythroderma) with generalized 
involvement of the skin, plus systemic manifestations, and 
constant or near-constant systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chest and trunk acne and scalp seborrheic dermatitis, for the 
period prior to June 3, 2008, are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7800 
(as in effect prior to and since August 30, 2002).

2.  The criteria for a rating in excess of 60 percent for 
chest and trunk acne and scalp seborrheic dermatitis, for the 
period since June 3, 2008, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7806 
(as in effect since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the decision of the United Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
held that, in rating cases, VA must notify the claimant that, 
to substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, June 2004, March 2006, and February 2008 
post-rating letters provided notice to the Veteran regarding 
what information and evidence was needed to substantiate 
increased rating for his service-connected chest and trunk 
acne and scalp seborrheic dermatitis, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
These letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The March 2006 and February 2008 
letters also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

After issuance of the foregoing letters, and opportunity for 
the Veteran to respond, the March 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the aforementioned notice letters, in particular, 
the March 2006 and January 2008 notice letters, which 
informed the Veteran of the information and evidence 
necessary to substantiate his claim for an increased rating 
and explained how disability ratings are determined, read 
together with the June 2003 and May 2005 and July 2007 SSOCs, 
which included the pertinent rating criteria, satisfy the 
notice requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, in his 
November 2002 NOD, the Veteran stated that his wife could 
verify that he continuously itched and picked at the skin on 
his arms, face, neck, and back.  He added that this behavior 
had greatly aggravated her throughout their relationship 
(from March 1972 to the present), but he was not usually 
consciously aware of it until she brought it to his 
attention, which she did constantly.  Additionally, in his 
January 2004 Informal Hearing Presentation (IHP), the 
Veteran's representative asserted that the Veteran was 
entitled to a 30 percent rating for his service-connected 
disability, and quoted the criteria for a 30 percent rating 
pursuant to Diagnostic Code 7806.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
Veteran's statements regarding the effects of his skin 
disability on his daily life, and his representative's 
citation of the relevant diagnostic code, the Board finds 
that the record indicates that the Veteran has demonstrated 
that he has actual knowledge of the information and evidence 
needed to establish increased ratings.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
reports of June 2001 and June 2008 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
recognizes that the Veteran has consistently reported that he 
underwent a VA skin examination at the Boston VA Medical 
Center (VAMC) in December 2004; however, no report of a 
December 2004 VA examination is associated with the claims 
file.  The record reflects that the Boston VAMC sent the 
Veteran a letter in November 2004, informing him that his VA 
examination was scheduled for December 1, 2004.  In January 
2006 and January 2008, the Board remanded the case to attempt 
to obtain the report of the December 2004 VA examination.  In 
September 2006, the Boston VAMC furnished the RO with a 
computer-print out indicating that the December 2004 VA 
examination had been cancelled.  In February 2008, the AMC 
again requested a copy of the December 2004 VA examination 
report from the Boston VAMC.  

Consistent with the December 2008 remand instructions, the 
Boston VAMC was advised that, if necessary, the physician who 
was listed as cancelling the examination should be contacted 
and asked to indicate whether she remembered examining the 
Veteran on that date.  The Boston VAMC was also furnished 
with a copy of the Veteran's statement, in which he asserted 
that the December 2004 VA examination did, indeed, take 
place.  In March 2008, the Boston VAMC responded that, after 
a complete and thorough search, they were unable to locate 
any medical records on the Veteran.  In a May 2008 letter, 
the AMC informed the Veteran that, while a copy of the 
December 2004 VA examination had been requested from the 
Boston VAMC, a negative response was received.  In a January 
2009 memorandum, the AMC explained the steps taken to attempt 
to obtain the December 2004 VA examination report.  Based on 
the foregoing, the Board finds that VA has fulfilled the duty 
to assist in attempting to obtain the report of a December 
2004 VA examination, and that no further action in this 
regard is warranted.  See 38 U.S.C.A. § 5103A(b), (c); 38 
C.F.R. § 3.159(c)(2).

Further, the Board has also considered the fact that, during 
the June 2008 VA examination, the Veteran reported that he 
had consistently been seen by his primary care physician, who 
gave him Triamcinolone cream, which he had been using for the 
past five months, and that he had also seen a dermatologist.  
The Veteran has not identified either his primary care 
physician or his dermatologist, nor has he provided a release 
to obtain records of treatment from either physician. VA is 
only obligated to obtain records that are adequately 
identified and for which necessary releases have been 
received.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
such, no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
In this appeal, the RO has already Each following analysis is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Historically, in an October 1971 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for chest and trunk acne, under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7806, effective July 5, 
1971.  In an April 1972 rating decision, the RO granted 
service connection for seborrhea dermatitis of the scalp.  
The RO found that, as the service records revealed the acne 
and seborrhea to be related as part of a generalized acne 
condition in service, it was difficult to disassociate the 
two conditions.  Therefore, the RO continued the 10 percent 
rating previously assigned for chest and trunk acne, but 
included seborrhea dermatitis with the acne, with no increase 
in the evaluation for both conditions.  In May 2001, the 
Veteran filed the current claim for increase.  

The Board notes that, effective August 30, 2002, the portion 
of the rating schedule for evaluating skin disabilities was 
revised.  See 67 Fed. Reg. 49596-49599 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  
As there is  no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v.  Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  

In this appeal, the RO has considered the claims for increase 
under both the former and revised applicable criteria, and 
has given the appellant notice of both criteria (see the June 
2003 SOC and May 2005 and July 2007 SSOCs).  Hence, there is 
no due process bar to the Board also considering the claims 
in light of the former and revised applicable rating 
criteria, as appropriate. 

A.  Prior to June 3, 2008

Under former Diagnostic Code 7806, in effect through August 
29, 2002, a 10 percent rating contemplated eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating was 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).    

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective August 30, 2002, dermatitis 
or eczema affecting at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12-month period, warrants a 10 percent 
rating.  A 30 percent rating requires that 20 to 40 percent  
of the entire body or 20 to 40 percent of exposed areas be  
affected, or; systemic therapy such as corticosteroids or  
other immunosuppressive drugs be required for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.   A 60 percent rating requires more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas be affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, prior to June 3, 2008, 
a rating in excess of 10 percent for the Veteran's service-
connected chest and trunk acne and scalp seborrheic 
dermatitis is not warranted. 

The only medical evidence describing the severity of the 
Veteran's service-connected chest and trunk acne and scalp 
seborrheic dermatitis during this period is the report of a 
June 2001 VA examination.  The Veteran described the history 
of his disabilities, noting that he began to break out with 
pimples in all exposed areas during service in Vietnam, and 
that his condition persisted to the present time.  He added 
that he still had some itching.  Physical examination 
revealed white macular areas on the upper back with 
occasional comedos.  The exposed skin was tan and there was 
marked telangiectasia on the sides of the face, with no 
scaling.  There were pigmented macules on the arms and back, 
as well as red scaling spots on these areas.  The elbows were 
lichinified and scaling.  The diagnoses were post acne 
scarring in the back; no evidence of seborrheic dermatitis, 
but signs of sun exposure; lentigines; and actinic keratosis.   

Thus, for the period prior to August 30, 2002, the Veteran is 
not entitled to a rating in excess of 10 percent  under 
former Diagnostic Code 7806.  In this regard, there is simply 
no medical evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  Rather, the 
Veteran himself described only "some itching" during the 
June 2001 VA examination.  

Thus, the Board finds that the medical evidence as noted 
above does not show symptoms that warrant a rating in excess 
of 10 percent prior to June 3, 2008 under former Diagnostic 
Code 7806.  

Moreover, while the Veteran has reported that he underwent VA 
skin examination in December 2004, as noted above, despite 
numerous attempts, the RO/AMC has been unable to obtain a 
report of such examination.  Accordingly, there is no medical 
evidence pertinent to the Veteran's skin subsequent to the 
June 2001 VA examination and prior to June 3, 2008.  As such, 
there is no basis to provide a rating in excess of 10 percent 
under Diagnostic Code 7806, as in effect since August 30, 
2002, during the period prior to June 3, 2008.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria during the period in 
question.

B.  Since June 3, 2008

The only medical evidence describing the severity of the 
Veteran's skin during this period is the report of a June 
2008 VA examination.  On physical examination, there were 
multiple hypopigmented 3-5 mm. scars scattered all over the 
chest and on the upper back.  There was also an epidermal 
acneiform cyst seen on the upper back which was around 8 mm. 
in size.  There were multiple saucerized scars seen scattered 
over the chest and on the back.  About 100 inflammatory 
papules, around 1-2 mm. in size, were scattered all over the 
back, from the upper back to the mid-lower back.  Examination 
of the upper extremities revealed multiple, scaly, 
erythematous patches, around 2-5 mm. scattered all over the 
forearm and the dorsum of the hands.  A similar rash was also 
seen on the lower extremities, with scattered, dry, scaly, 
erythematous patches, ranging from 2 mm. to 5 mm.  The scalp 
was clear, with no evidence of any seborrheic dermatitis.  

The assessment was acneiform rash on the chest and back, with 
residual scarring, and dermatitis on the forearms and on the 
lower legs.  In regard to the acneiform rash, the examiner 
noted that the Veteran had been using Triamcinolone cream, 
0.1%.  She commented that this was a chronic problem, which 
had been documented since 1971.  She added that there were 
acneiform scars scattered all over the upper chest and back, 
with inflammatory papules, and a cyst on the upper back.  She 
opined that this constituted around 50 percent of the body 
surface area and 0 percent of the exposed body surface area.  
She added that there was mild disfigurement from 
hypopigmented acneiform and saucerized scars, but there was 
no functional impairment.  There was no oozing, crustation, 
or deep skin infection.  In regard to the dermatitis on the 
forearms and the lower legs, the examiner noted that the 
Veteran reported that had been getting liquid nitrogen 
treatment by a private dermatologist.  There was no oozing, 
crustation, or deep skin infection.  There was mild 
desquamation and scaliness of the patches of the skin, which 
were scattered on the forearms and on the lower legs.  The 
examiner opined that this constituted about 20 percent of the 
body surface area, and 10 percent of the exposed body surface 
area.  There was no functional impairment secondary to this 
problem.  

As the Veteran is in receipt of the maximum 60 percent rating 
under Diagnostic Code 7806 since January 3, 2008, the Board 
has considered the applicability of alternative diagnostic 
codes for evaluating the Veteran's service-connected skin 
disabilities.  In so doing, while the RO has characterized 
the disabilities as chest and trunk acne and scalp seborrheic 
dermatitis, in light of the findings on the June 2008 VA 
examination, the Board has also considered the findings in 
regard to dermatitis on the forearms and legs.  However, even 
considering dermatitis on the forearms and legs, as well as 
scalp seborrheic dermatitis and chest and trunk acne, there 
is simply no medical evidence of disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features, or; with six or more characteristics 
of disfigurement.  As such, a rating in excess of 60 percent 
pursuant to Diagnostic Code 7800 is not warranted.  Moreover, 
there is no medical evidence that the service-connected skin 
disability involves exfoliative dermatitis (erythroderma) 
with generalized involvement of the skin, plus systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  Rather, the Veteran reported that the treatment for 
his skin included cream and liquid nitrogen treatment.  As 
such, a rating in excess of 60 percent pursuant to Diagnostic 
Code 7817 is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7817.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria during the period in 
question.

C.  Both Periods

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule, the Board 
finds that there is no showing that, under either period 
under consideration, the Veteran's service-connected skin 
disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(considered in the November 2001 rating decision and March 
2009 SSOC, and cited in the June 2003 SOC).  In this regard, 
the Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in any assigned rating).  In this regard, 
the report of a July 2001 VA spine examination reflects that 
the Veteran was working as a financial analyst and 
accountant.  Significantly, the June 2008 VA examiner found 
that there was no functional impairment secondary to the 
Veteran's acneiform rash on the chest and back or dermatitis.  
In addition, there is no evidence of record indicating that 
this disability has necessitated frequent periods of 
hospitalization, or otherwise rendered inadequate the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In adjudicating the matters on appeal, the Board has also 
considered the argument raised by the Veteran's 
representative in his February 2004 IHP, that the Veteran's 
chest and trunk acne should be rated separately from his 
scalp seborrheic dermatitis.  However, the Board notes that, 
in a September 1973 decision, the Board found that acne 
vulgaris and seborrheic dermatitis were both disorders of the 
sebaceous glands and, as such, should be considered as 
interconnected for evaluation purposes.  Unless 
reconsideration is ordered, Board decisions are final when 
issued. 38 C.F.R. § 20.1100 (2008).  As the matters of the 
Veteran's entitlement to separate ratings for chest and trunk 
acne and scalp seborrheic dermatitis has already been 
addressed by the Board in a final decision, it cannot be 
revisited in the absence of a motion for reconsideration or a 
motion for revision on the basis of clear and unmistakable 
error (CUE) in the September 1973 decision.  The appellant 
has not, at any point in this appeal, filed a motion to 
revise the earlier September 1973 Board decision based on 
CUE, nor has he requested reconsideration of that decision.  
On these facts, the matter of entitlement to separate ratings 
for chest and trunk acne and scalp seborrheic dermatitis, is 
res judicata.  See Flash v. Brown, 8 Vet. App. 332, 340 
(1995) and Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 
1998) (applying finality and res judicata to VA decisions). 

For all the foregoing reasons, there is no basis for further 
staged rating of the Veteran's service-connected skin 
disability, pursuant to Hart, and the claims for increase 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against higher ratings prior to and since June 3, 2008, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

A rating in excess of 10 percent for chest and trunk acne and 
scalp seborrheic dermatitis, prior to June 3, 2008, is 
denied.  

A rating in excess of 60 percent for chest and trunk acne and 
scalp seborrheic dermatitis, from June 3, 2008, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


